Citation Nr: 1613637	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-36 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected spondylosis, L-5 vertebra, with degenerative disc disease at L4-5 and L5-S1. 

2.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected spondylosis, L-5 vertebra, with degenerative disc disease at L4-5 and L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to June 1986, and he subsequently served in the U.S. Army National Guard of Tennessee.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions by the Department of Veterans Affairs (VA) Regional Offices in St. Petersburg, Florida, and Nashville, Tennessee.  The Agency of Original Jurisdiction (AOJ) over the current appeal is the VA Regional Office (RO) in Nashville, Tennessee.

January 2011, February 2012, September 2014, and April 2015 Board decisions remanded the case for additional development.  

The Veteran testified at a videoconference hearing in October 2010 regarding his bilateral knee disability, and the transcript of the hearing has been associated with the claims file.  However, the Veterans Law Judge who conducted the October 2010 hearing is no longer employed by the Board.  Therefore, the Veteran was offered another opportunity for a Board hearing, and he elected to participate in a video conference hearing, which was conducted in December 2014 before the undersigned.  A copy of the December 2014 hearing transcript, which addressed both issues on appeal, has been associated with the claims file.  

With respect to the right hip issue listed on appeal, the Board acknowledges that in January 2011 and February 2012, the Board remanded this issue for issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, it was subsequently determined that a statement of the case had, in fact, been properly issued with respect to this issue in June 2010.  See September 2014 Board Remand.  

Although it does not appear that a timely substantive appeal was received after the June 2010 statement of the case was issued, the September 2014 Board Remand nonetheless continued to list this issue on the cover page and further explained that "the Board finds that the Veteran will not be prejudiced by appellate consideration of the issue [of entitlement to service connection for a right hip disorder], subsequent to a hearing on the matter, without an additional, redundant SOC being issued."  See September 2014 Board Decision.  Thus, the Veteran and his representative were led to believe that entitlement to service connection for a right hip disorder remained in appellate status.  As a result, testimony on this issue was solicited during the December 2014 Board hearing.  As VA has taken actions to indicate to the Veteran and his representative that the right hip disorder was on appeal, and it took no steps to close the appeal, the requirement that there be a timely substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (holding that failing to file a substantive appeal within 60 days of receipt of an statement of a case is not a jurisdictional bar to prosecuting an appeal and that VA may, through its actions, waive the timeliness issue); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

The issue(s) of entitlement to service connection for a right hip disorder, to include as secondary to service-connected spondylosis, L-5 vertebra, with degenerative disc disease at L4-5 and L5-S1 is addressed in the REMAND portion of the decision below and is  REMANDED to the AOJ.


FINDING OF FACT

The Veteran's bilateral knee disability did not have its onset in service, is not otherwise related to service, and is not shown to be caused by or aggravated by his service-connected spondylosis, L-5 vertebra, with degenerative disc disease at L4-5 and L5-S1.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.304,  3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 
 
The Board acknowledges that a VCAA notice letter was not sent to the Veteran specifically regarding his bilateral knee disability.  Despite this, the Veteran's personal statements demonstrate he has actual knowledge of what evidence is required to establish his claim.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345   (Fed. Cir. 2007) (holding that any notice error is not prejudicial when the claimant has actual knowledge of the evidence needed to substantiate the claim).  To that end, the Veteran was sufficiently advised in the September 2009 statement of the case as well as December 2009, June 2010, and October 2015 supplemental statements of the case as to why his claim for service connection for a bilateral knee disability was denied.  Furthermore, the Veteran had an accredited representative throughout the appeals period.  Consequently, the Board finds any notice deficiency harmless.

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes VA treatment records, service treatment records, service personnel records, VA examination reports, and evidence submitted by the Veteran, including his lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded VA examinations in July 2011 and September 2015.  An April 2015 Board decision found the July 2011 examination inadequate insofar as it did not provide a rationale explaining the basis of the opinion addressing direct service connection and the purported rationale addressing secondary service connection was unclear.  The Board finds the September 2015 examination adequate because, as will be shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and describes the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes). 

An April 2015 Board decision remanded the case for a VA examination to determine the nature and etiology of the Veteran's claimed bilateral knee and right hip disorders.  The Veteran was afforded the requested VA examination in September 2015.  Thus, the Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Veteran testified during a Board hearing in December 2014, at which time the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the Veterans Law Judge's duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). Neither the Veteran nor his representative has contended, and the evidence does not otherwise show that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury. Establishing service connection on a secondary basis requires: (1) competent evidence of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either caused or aggravated by the service connected disability. 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that " '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Analysis 

The Veteran contends that jumping from planes with parachutes while in service directly caused his bilateral knee disability.  The Veteran also contends that his bilateral knee disability is secondary to his service-connected spondylosis, L-5 vertebra, with degenerative disc disease at L4-5 and L5-S1. 
As noted above, the first element of service connection requires evidence of a present disability.  Here, a current diagnosis has been established.  The medical evidence of record shows that the Veteran has a bilateral knee diagnosis of knee strain.  See September 2015 VA Examination Report.  Thus, the issue that remains disputed is whether or not the Veteran's current disability is related to service or a service-connected disability.

The Veteran attributes his post-military bilateral knee disability to parachuting in active duty.  The Veteran has testified and his personnel records confirm that while in service the Veteran jumped out of airplanes with a parachute completing about 11 jumps during his military career.  See October 2010 Hearing Transcript.  

During the October 2010 hearing, the Veteran indicated that he injured his back on his first jump and that he had a very hard landing - hitting his feet, buttocks, and then head.  He stated that he did not have pain in other parts of his body at the time except his neck.  He also reported that he did not have knee pain or problems at the time of separation in 1986.  Her indicated that after a few years, pain began increasing until he realized something was wrong. 

However, during the December 2014 hearing, the Veteran again testified that he injured himself on his first jump.  He reported that he hit the ground with his feet first, followed by his knees, then his hip.  The Veteran indicated that although he felt injured he continued with his job.  The Veteran reported that he felt he bruised his knees and hip.  The Veteran reported that he relieves his pain by taking medication and minimizing activity.  Notably, during the July 2011 VA examination, the Veteran indicated that his bilateral knee pain began in 2000.  
  
The Veteran's service treatment records are silent for complaints or treatment for a bilateral knee disability.  On his exit examination, the Veteran does report having a 3 inch scar across his knee cap however he indicated that his lower extremities were normal.  A review of the Veteran's post service VA treatment records show no complaints of knee pain until 2008.  Notably, the Veteran does not show a bilateral knee diagnosis until the September 2015 VA examination.  The Veteran's VA treatment records show that after complaints of chronic knee pain, x-rays were performed and no abnormalities were noted.  See July 2009 VA Treatment Note.  During the July 2011 VA examination, the Veteran reported no history of injury and indicated that his symptoms have progressed from intermittent to more frequent nighttime complaints.  The Veteran further indicated that his pain has improved since onset.  

An objective examination showed that the Veteran's knees were negative for deformity, giving way, instability, stiffness, weakness, incoordination, decreased motion, episodes of dislocation or subluxation, locking episodes, and effusions.  There were no constitutional symptoms of arthritis, masses behind the knees, clicks or snaps, grinding, instability, ankylosis, patellar abnormality, or meniscus abnormality.  The examiner did note that the Veteran reported pain and tenderness and that there were signs of crepitation.  Results of x-ray testing showed no evidence of fracture or dislocation.  The visualized joint spaces were unremarkable, bone architecture and density were normal, and the regional soft tissues appear unremarkable.  The examiner found that the Veteran was radiographically normal. 
While the Board recognizes that the April 2015 Board decision found the July 2011 VA examination nexus opinion inadequate, the Board finds that the report is sufficient to describe objective observations regarding the Veteran's symptoms and diagnoses.     

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The September 2015 examiner opined that the Veteran's bilateral knee condition is less likely than not related to service.  The examiner reasons that the Veteran's service treatment records are without note of injury to knees.  Furthermore, medical records since discharge first note knee pain in 2008.  Imaging tests of the knees are without any sign of degenerative change.  The examiner notes the significant lapse of time between service and first complaint of bilateral knee and right hip pain.  The examiner maintained as follows:  "Without chronic complaints of knees [and] without evidence of degenerative change to the knees . . . it is less likely to be related to service."   

The Veteran also asserts that his bilateral knee disability is related to his service-connected spondylosis, L-5 vertebra, with degenerative disc disease at L4-5 and L5-S1.  A June 2007 rating decision granted service connection for spondylosis, L-5 vertebra, with degenerative disc disease at L4-5 and L5-S1 (low back condition).   

The September 2015 VA examiner found that the Veteran's bilateral knee condition is less likely than not related to his service-connected low back condition.  The examiner maintained as follows:  "Medical records after discharge from service with first report of bilateral knee pain in 2008.   Due to [a] significant lapse of time between [the] back injury and [the] first report of bilateral knee conditions, [I am] unable to provide [a] causal relationship between bilateral knee and right hip conditions as associated with [the] low back condition."

A disability which is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  The September 2015 VA examiner also  opined that the Veteran's bilateral knee disability was not aggravated by his service-connected spondylosis, L-5 vertebra, with degenerative disc disease at L4-5 and L5-S1 stating as follows:  "There is no evidence to support aggravation of [the] bilateral knee by [the] service-connected lower back condition.  Medical records with report of bilateral knee pain in 2008, [and there is a] significant lapse of time between [the] back injury and [the] first report of knee pain.  There [are] no findings to support aggravation of knee pain related to [the] lower back condition."

The Board finds the VA examiner's opinions adequate and highly probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale for her opinion, and her opinion was based on examinations and interviews of the Veteran.  The examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence.  It is clear that the examiner took into consideration all relevant factors in giving her opinions.  

The only evidence supporting a relationship between the Veteran's bilateral knee disability and service or service-connected spondylosis, L-5 vertebra, with degenerative disc disease at L4-5 and L5-S1 is the Veteran's statements.  It is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here, the Veteran is not competent to opine as to the etiology of his bilateral knee disability because the questions presented here - the impact of an external physical force on the knee joint and the cause and effect relationship between a bilateral knee disability and the Veteran's service-connected spondylosis, L-5 vertebra, with degenerative disc disease at L4-5 and L5-S1 - are medically complex.  Thus, the specific medical issue in this case falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011). 

In light of the foregoing evidence including the lack of treatment or complaints of bilateral knee pain until 2 decades after service, the Veteran's inconsistent and therefore unreliable statements regarding the onset of his knee pain, and the competent medical opinions of record, the Board finds that the preponderance of the competent and probative evidence indicates that the Veteran's bilateral knee disability is not related to service or secondary to the Veteran's service-connected spondylosis, L-5 vertebra, with degenerative disc disease at L4-5 and L5-S1.  Accordingly, service connection for a bilateral knee disability is not warranted.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected spondylosis, L-5 vertebra, with degenerative disc disease at L4-5 and L5-S1 is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran asserts that his right hip pain is directly related to service or secondary to his to service-connected spondylosis, L-5 vertebra, with degenerative disc disease at L4-5 and L5-S1. The September 2015 VA examiner found that the Veteran showed diagnoses of degenerative arthritis as well as right hip developmental dysplasia.  He further reports that hip dysplasia is often congenital in nature and usually noted in infants and children.    

Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; and (B) establishes that the Veteran suffered an event, injury, or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but the record does not contain sufficient medical evidence for the Secretary to make a decision on the claim. 

Here, the nature of the Veteran's right hip disability - especially whether or not it was congenital or acquired - must be determined for the Board to reach a conclusion.  See O'Bryan v. McDonald, 771 F.3d 1376 (Fed. Cir. 2014).  Therefore, the Board remands for an addendum opinion in an attempt to more clearly determine the etiology of the claimed disorder and any possible relationship to service. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain an addendum opinion to the September 2015 VA examination report.  The claims file, including a complete copy of this remand, must be made available for review. 

In light of the diagnoses of degenerative arthritis and right hip developmental dysplasia, the examiner is asked to furnish opinions with respect to the following questions:

a. Is the Veteran's right hip disability congenital, developmental, or familial in origin?  If the answer is "yes", is the Veteran's right hip disability a "congenital disease," or is it simply a "congenital defect or abnormality"?  The examiner is advised that for purposes of VA compensation, a "congenital defect or abnormality" is defined as a condition that is more or less stationary in nature, whereas a "congenital disease" is defined as a condition capable of improving or deteriorating. O'Bryan v. McDonald, 771 F.3d 1376 (Fed. Cir. 2014).  

b. If the proper classification of the Veteran's right hip disability is a "disease" of congenital, developmental or familial origin, did the Veteran first manifest symtpoms of this disease process during service?  Please explain the reasons for your opinion.

c. If the Veteran's right hip disability is a "disease" of congenital, development or familial origin but did not first manifest symptoms in service, then the examiner is asked to address the following questions: (i) is there clear and unmistakable evidence that this disease was not aggravated (permanently worsened) during the Veteran's active service?  In answering question "i", the examiner is asked to specify whether the Veteran experienced a flare up of temporary or intermittent symptoms of right hip disability during service; or, whether the Veteran developed permanent pathological changes of right hip disability during service. (ii) Is there clear and unmistakable evidence that any aggravation (permanent worsening) of the right hip disability was due to the natural progression of that disease?  Please explain the reasons for your opinion.

d. If the proper classification of the Veteran's right hip disability is a "defect or abnormality" of congenital, developmental or familial origin, did the Veteran's reported in-service injury of hitting the ground hard while parachuting out of a plane result in additional disability of the right hip?  If so, please specify the diagnosis or diagnoses of the additional disability of the right hip. Please explain the reason for your opinion.

e. If right hip disability was acquired by the Veteran, then the examiner is asked address the following question: Is it at least as likely as not (i.e., a 50 percent or greater probability) that: (i) this disease had its onset during active service, or (ii) was caused by the Veteran's reported fall while parachuting out of a plane, or (iii) was it caused by OR aggravated by the Veteran's service-connected spondylosis, L-5 vertebra, with degenerative disc disease at L4-5 and L5-S1?  Please explain the reasons for your opinion.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should state so and explain why a definitive opinion cannot be provided.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the issue of entitlement to service connection for a right hip disability.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.


	(CONTINUED ON NEXT PAGE)
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


